DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on May 3, 2022 is acknowledged.

Specification (Abstract)
Applicant is reminded of the proper content of an abstract of the disclosure.  
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. (emphasis added)
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because of the language of lines 7-10, as related to the above highlighted portion of the rules of abstract.
Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-10, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsumi et al. (US 2015/0349131 A1, hereinafter referred to as ‘Atsumi’).
As to claim 1, Atsumi teaches an integrated circuit (IC) structure in figure 10, which comprises: 
a Ill-N transistor (220 or 221, see also paragraph 0260) in a first layer over a support structure (740); and 
a thin-film transistor (TFT) (201 or 211) in a second layer over the support structure, 
wherein the first layer is between the support structure and the second layer.  

As to claim 3, Atsumi teaches a gate electrode of the Ill-N transistor is electrically coupled to a gate electrode of the TFT, through plugs (711-720) and wirings (721-731).  See also paragraphs 0276-0277.

As to claim 7, Atsumi specifically teaches a channel material of the TFT includes one or more of zinc oxide and indium gallium zinc oxide.  See also paragraphs 0006, 0015, and 0260.  The other materials listed by the applicant in claim 7 are all notoriously well-known materials used as oxide semiconductors.

As to claims 8, 9, and 10, Atsumi teaches the TFT (211) is a P-type metal-oxide-semiconductor (PMOS) transistor, the Ill-N transistor (221) is an N-type metal-oxide-semiconductor (NMOS) transistor, and the gate electrode of the Ill-N transistor (221) is electrically coupled to a gate electrode of the TFT (211), through plugs (711-720) and wirings (721-731).  See also paragraphs 0276-0277, and paragraph 0095.

As to claim 13, Atsumi teaches a TFT channel portion is a portion of a channel material of the TFT (211) that is between source and drain regions of the TFT (the channel for a transistor is between a source and a drain), a Ill-N channel portion is a portion of a channel material of the Ill-N transistor (221) that is between source and drain regions of the Ill-N transistor (the channel for a transistor is between a source and a drain), and a projection of the TFT channel portion onto a plane of the support structure at least partially overlaps with a projection of the Ill-N channel portion onto the plane of the support structure (as shown in figure 10).

As to claim 17, Atsumi teaches an integrated circuit (IC) structure in figure 10, which comprises: 
a Ill-N semiconductor material (221, see also paragraph 0260); and 
a thin-film transistor (TFT) (211), comprising a channel material, 
where at least a portion of the channel material of the TFT (211) is over at least a portion of the Ill-N semiconductor material (shown in figure 10).

As to claim 18, Atsumi specifically teaches a channel material of the TFT includes one or more of zinc oxide and indium gallium zinc oxide.  See also paragraphs 0006, 0015, and 0260.  The other materials listed by the applicant in claim 7 are all notoriously well-known materials used as oxide semiconductors.

Allowable Subject Matter
Claims 2, 4, 5, 11, and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 6 and 12 are also objected to, as being further dependent upon an objected claim.)

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812